Kane and Weiss, JJ.,
dissent and vote to reverse in the following memorandum by Weiss, J. Weiss, J. (dissenting). As the majority notes, DOH asserts that the statutory authorization to conduct investigations into "standards of medical care [and] hospital service” (Public Health Law § 2803 [1] [a]) necessarily includes the right to observe and examine patients. We respectfully disagree. By its terms, the statute does not authorize the direct examination of patients by the representatives of DOH. Nor must such a right be inferred to effectuate the purpose of the statute, which clearly is designed to ensure suitable health care in our hospital facilities. The statute authorizes wide-ranging review of the physical components of a facility, the quality of its personnel and the standards of medical care adopted, its financial feasibility and all records. To go further and hold that DOH enjoys virtually unlimited access to the patients themselves goes far beyond the general statutory grant of authority, and would serve to promote an unwarranted intrusion into a patient’s right to privacy. In addition, to uphold the majority’s interpretation of the statute would essentially allow personnel employed by DOH to pass judgment upon the skill and competence of physicians in the performance of their medical procedures and judgment. Since this power is beyond the scope of the enabling statute, the petition should be granted and the Commissioner’s determination annulled.